Citation Nr: 1414138	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  06-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for Wegener's granulomatosis claimed as the result of ionizing radiation exposure.  

3.  Entitlement to service connection for Crohn's disease claimed as the result of ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1956 to January 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for Type II diabetes mellitus claimed as the result of ionizing radiation exposure, Wegener's granulomatosis claimed as the result of ionizing radiation exposure, and Crohn's disease claimed as the result of ionizing radiation exposure.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2010, the Veteran's appeal was remanded to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In its September 2010 Remand, the Board directed the RO to contact the Navy and/or the appropriate service entity and request that it "determine whether atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, 'atomic weapons delivery exercise.'"  An affirmative or negative response has not been obtain from the appropriate naval records.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following actions:

1.  Again contact the Navy and/or the appropriate service entity and request that a search be conducted of the appropriate naval records to determine whether atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise."  If an affirmative or negative response cannot be made, a written statement to that effect should be requested from the Navy for incorporation into the record.  

2.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for a VA diabetes mellitus examination to address the current nature and etiology of his Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Type II diabetes mellitus had its onset during active service; is etiologically related to the Veteran's claimed in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his Wegener's granulomatosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Wegener's granulomatosis had its onset during active service; is etiologically related to the Veteran's claimed in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  If it is determined that atomic weapons were either aboard or in proximity to the U.S.S. Kidd while it was participating in the July 9, 1959, "atomic weapons delivery exercise," then schedule the Veteran for a VA gastroenterology examination to address the current nature and etiology of his Crohn's disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Crohn's disease had its onset during active service; is etiologically related to the Veteran's claimed in-service ionizing radiation exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of his claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

